Citation Nr: 1525621	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-24 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a right hip disability.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to February 1994.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for a right knee disability and bilateral hearing loss (on de novo review) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 1994 rating decision denied service connection for bilateral hearing loss, based essentially on findings that the disability pre-existed service and was not aggravated therein.  

2.  Evidence received since the September 1994 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.  

3.  A chronic right hip disability was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's current right hip disability is related to an event, injury, or disease in service.  

4.  The Veteran tinnitus was not manifested in service and the probative evidence fails to link it to service.   


CONCLUSION OF LAW

1.  The September 1994 rating decision denying the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).  

2.  New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The Veteran does not have a right hip disability which was incurred in or aggravated by service.  §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

In this decision, the Board reopens the Veteran's claim of service connection for bilateral hearing loss.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding it.  

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify was satisfied by way of an October 2009 letter that was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements have been satisfied as to both timing and content as to the Veteran's claim.  The October 2009 letter also provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A September 2013 statement of the case readjudicated the matter after the Veteran and his representative had opportunity to respond.  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment and personnel records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA treatment records, and lay statements have been obtained.  The Veteran was not provided with an examination regarding his service connection claim for a right hip disability.  However, the Board finds that VA's duty to provide the Veteran with an examination for this claim has not been triggered.  Specifically, the Veteran alleges that the disability is related to his service, but only the Veteran's conclusory, generalized statements support the contention it may be related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits); see also 38 C.F.R. § 3.159(c)(4)(i).  

In light of the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

B. Legal Criteria, Factual Background and Analysis

Bilateral Hearing Loss - New and Material Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted  by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, a September 1994 rating decision denied the Veteran's claim for service connection for bilateral hearing loss, based on findings that the disability pre-existed service and was not aggravated therein.  The evidence in the record at the time included the Veteran's service treatment records that revealed a pre-enlistment June 1990 audiogram that found bilateral hearing loss, as well as reports that he had noise exposure prior to service and had hearing loss prior to service.  See November 1992 audiogram.  The evidence also included an April 1994 VA general examination that diagnosed hearing loss.  The Veteran did not appeal this matter, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the September 1994 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 20.202, 20.1103.  The instant claim for service connection was received in August 2009.  

Since the September 1994 rating decision, the Veteran has submitted additional evidence reflecting his ongoing hearing loss, and his contentions the disability was aggravated by service.  As it happens, an audiogram reportedly conducted in connection with the Veteran's original claim for benefits, and referred to as supporting the conclusion the Veteran's disability had not been aggravated by service, is not presently associated with the claims file.  This makes it difficult to judge the validity of the original conclusion.  In any case, it does not appear the Veteran had explicitly argued his disability was aggravated by service when he first submitted his claim in 1994.  He has done so now, and assuming the statement's credibility for this purpose, it is new, in that it was not previously of record at the time of the September 1994 rating decision, and material, since it provides evidence supporting a basis for a grant, which had not been previously of record.  Thus, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for bilateral hearing loss.  

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Right Hip 

The Veteran contends that he has a right hip disability that is causally related to service.  Service treatment records show that in August 1993, the Veteran was kicked in the right thigh by a bull and complained of pain, swelling, and tenderness.  The diagnosis was a right thigh hematoma.  In December 1993, the Veteran complained of persistent swelling hematoma on the proximate medial thigh; there was no radiologic evidence of any significant abnormality.  

On April 1994 VA general examination, the Veteran again reported that he was kicked by a bull in the right thigh, and suffered a soft tissue injury.  The Veteran complained of occasional sharp pain in the thigh and frequent dull pain in the area of the injury.  On physical examination, the Veteran had normal quadriceps muscle on the right, no muscle atrophy and no scarring on the right anterior thigh.  The right thigh was found to be the same size as the left thigh.  The examiner found the Veteran's thighs to be normal.  The diagnosis was soft tissue injury right thigh by history.  

Post-service VA treatment records include August 2010 right hip x-rays that were unremarkable.  VA treatment records also note the Veteran's complaint of ongoing right hip pain.  See October 2012 VA treatment record.  Physical examination revealed pain in the lateral right hip with internal and external rotation of the hip; the diagnosis was hip pain consistent with bursitis.  

On review of the evidence above, the Board notes at the outset that the Veteran is not shown to have received treatment for his right hip during service.  As reflected above, the Veteran received treatment for his right thigh.  In addition, the evidence shows that the Veteran has complained of right hip pain, and was diagnosed with right hip bursitis in October 2012.  However, the Board finds that a right hip disability did not manifest during service, did not manifest to a compensable degree within the first post-service year, and is not shown to be causally or etiologically related to service.  

Post-service, the only evidence relating the Veteran's right hip bursitis to service are his lay statements.  In addition, the Veteran has submitted no evidence that his right hip bursitis may be related to the in-service right thigh hematoma.  The Board finds that the Veteran's more recently-reported history of continued right hip pain since active service is inconsistent with the other medical evidence of record.  Indeed, while he now asserts that his right hip disability began in service, in the more contemporaneous medical examination in April 1994, two months after his separation from service, the Veteran had no complaints regarding his right hip, and there was no abnormality found on physical examination.  Moreover, in August 2010 VA treatment records, the Veteran denied any right hip pain with internal and external rotation on physical examination.  Inconsistencies in the record weigh against the Veteran's credibility as to the assertion of recurrence of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Veteran has not presented any evidence (nor identified any evidence for VA to secure) relating any complaints or symptomatology regarding his right hip to a disease, injury, or event in service.  While he asserts that there is a nexus between his complaints and symptomatology regarding his right hip and his service, he provides no citation to supporting clinical data or supporting medical texts or treatises.  His unsupported allegations have no probative value in this matter.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a right hip disability.  Accordingly, the appeal in the matter must be denied.  

Tinnitus

The Veteran contends that he has tinnitus that is related to service.  His military occupational specialty was signal support systems specialist.  

As to this issue, despite the Veteran's exposure to hazardous noise in service, the Board does not find the Veteran's accounts of in-service ringing in his ears (i.e., tinnitus), to include onset and recurrence since separation, to be credible.  

As discussed above, the Veteran has demonstrated that when providing a medical history in a context of a claim for VA benefits, he is not reliable.  That is the context in which he has reported this tinnitus history.  Indeed, this conclusion as to his reliability is reinforced by the Veteran's service treatment records.  These show treatment for various complaints, evidencing a pattern of seeking medical attention when medical symptoms arise.  From this it is reasonable to conclude the absence of tinnitus complaints in the record is tantamount to an absence of tinnitus.  Likewise, the Veteran's hearing was evaluated during service on a number of occasions, which would provide the most logical opportunity to express the presence of this condition, yet he did not.  This again suggests there were no such complaints, and indeed, a November 1992 treatment record specifically notes tinnitus was absent.  Furthermore, the Veteran made a claim for VA benefits in 1994 relating to his hearing acuity, yet did not mention what would obviously adversely impact this function if it were present.  Thus, the Board does not find the Veteran's reported history of the onset of tinnitus in service and its chronic presence since that time to be credible.  This leaves the record simply showing the current presence of tinnitus, years after service, with no probative evidence linking it to service.

This conclusion is supported by the December 2009 VA examiner's opinion that it would be speculative to conclude the Veteran's tinnitus was a result of military service.  The examiner was aware of the Veteran's noise exposure in service, and therefore if some sort of delayed onset of tinnitus was a legitimate basis for linking tinnitus with service, there would be no need to speculate on the question.  Furthermore, if the examiner believe the Veteran first experienced tinnitus in service and has continued to experience it since then, there also would be no need to speculate.  

Under the circumstances describe above, a basis upon which to establish service connection for tinnitus has not been presented and this aspect of the appeal is denied.    


ORDER

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.  

Service connection for a right hip disability is denied.  

Service connection for tinnitus is denied.  


REMAND

After careful review of the record, the Board finds that the Veteran's claims of service connection for bilateral hearing loss and a right knee disability must be remanded for further development.  

Regarding the claim of service connection for bilateral hearing loss, bilateral hearing loss was diagnosed prior to the Veteran's entrance into service.  See June 1990 audiogram.  In addition, the Veteran does not contest that he had bilateral hearing loss prior to service.  See January 2011 notice of disagreement.  Service treatment records note that he was routinely exposed to hazardous noise, and in-service audiograms appear to reflect an increase in severity of hearing loss.  Although the Veteran was provided a VA audiological evaluation in December 2009, no opinion was provided as to whether the pre-existing bilateral hearing loss was aggravated by his active service.  This should be accomplished.  

Regarding the claim of service connection for a right knee disability, the record shows the veteran underwent arthroscopic surgery for hypertrophied medial synovial shelf (plica) prior to service in 1987.  During service, the Veteran received treatment on multiple occasions for complaints of right knee pain.  He was diagnosed with medial collateral ligament (MCL) strain, retropatellar joint syndrome, tendonitis, and genu recurvatum.  See February 1991, June 1991, June 1992 service treatment records.  June 1992 right knee x-rays revealed no significant abnormalities.  The Veteran contends that while he had a pre-existing right knee disability, he injured the knee during service, and has periodic problems since his separation.  The Veteran was provided a VA examination in December 2009.  The examiner diagnosed chronic right knee strain, status post arthroscopy, and opined that it was "less likely as not [that the Veteran's pre-existing right knee disability was] caused by or a result of the service."  This is not responsive to the issue presented, since a pre-service disability would obviously not be a result of service.  An opinion as to whether the Veteran's pre-service disability was aggravated by service is needed.  

In addition, it appears the Veteran is contending there are other knee problems that exist that are distinct form the pre-service injury and relate to a separate in-service injury.  This should be considered on a new examination.  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure updated VA treatment records pertaining to the Veteran's bilateral hearing loss and right knee disability that are dated since August 2013.  Any additional records identified during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

2. After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA audiological examination.  The examiner is to review the claims file and note that review in the report.  All appropriate tests and studies should be conducted.  

After reviewing the claims file and examining the Veteran, including eliciting a detailed history, the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss increased in severity beyond its natural progression during active service.  The examiner should specifically address whether there is any evidence of an in-service threshold shift of the Veteran's hearing loss.  

The basis for any opinion expressed should be fully explained, with reference to all relevant evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the basis for this conclusion should be explained.  

3. Provide the Veteran an appropriate VA examination to ascertain whether he has a right knee disability, and whether any such disability was incurred in service, or was aggravated by service.  The claims file should be provided to the examiner, who should include in his/her report an opinion addressing the following:

a. Did the Veteran's pre-service right knee disability, hypertrophied medical synovial shelf (plica), undergo an increase in severity beyond its natural progression during service?
b. Of the Veteran's current right knee diagnoses, which, if any, are a progression of the pre-service knee disability?
c. Of the Veteran's current right knee diagnoses which are not a progression of the pre-service knee disability, are any a result of an in-service injury and/or the result of the in-service knee complaints?

The basis for any opinion expressed should be fully explained, with reference to all relevant evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the basis for this conclusion should be explained.  

4. Then readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


